Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "108" have both been used to designate a sensor element in Figures 1a and 1b.  In Figure 2b, reference character “210” has been used to designate both the image sensor and the Bayer mask.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “wherein the method comprises an efficient referencing system,” renders the claim indefinite because it is unclear what an efficient referencing system is and how it serves to limit a method.  Furthermore, it unclear what is averaged over a horizontal angle.
Regarding claim 12, the phrase “other confidence intervals” renders the claim indefinite because it is unclear what the confidence intervals are.  Furthermore, it is unclear how a median, standard deviation and/or variance or variation within other confidence intervals is an “average.”  That is, Applicant uses the term “average” contrary to the customary meaning of the word.
Regarding claim 14, the phrase "may be selected" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, it is unclear what structure is required to read on the apparatus.
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0110582 ("Mercier").
Regarding claim 1, Mercier discloses a method for determining a spatial light distribution in an environment, the method comprising: 
acquiring a spatially resolved light data set by collecting light from the environment using a camera (imaging sensors, paragraph [0034]), wherein the light data set comprises a plurality of data elements (pixels 208 on image 200, Fig. 2) of a first type (see claim 3, a set of pixels are from the red spectral band), each data element of the first type being associated with a vertical angle span and a horizontal angle span (see Fig. 2, each pixel area has a vertical and horizontal span), wherein the vertical angle span and the horizontal angle span pertain to angles from which light from the environment is incident on the camera (Fig. 2 depicts an image 200 taken by an imaging sensor), and each data element of the first type comprising data pertaining to an amount of incident light within a first spectral range (Fig. 3A depicts an image 300 from the set of pixels in the red spectral band); and 
determining, based on the light data set, a vertical spatial distribution of the light within the first spectral range (Fig. 3C includes the vertical spatial distribution of light 322 within the red spectral band); and 
averaging over a horizontal angle span detected by the camera (paragraph [0045]), and wherein the method comprises an efficient referencing system (paragraph [0038] describes calculating an average of intensity values for the rows of pixels surrounding the horizon).
Regarding claim 2, Mercier discloses the method according to claim 1 , wherein the light data set comprises a plurality of data elements (pixels 208, Fig. 2) of a second type (see claim 4, a set of pixels are from the blue spectral band), each data element of the second type comprises data pertaining to an amount of incident light within a second spectral range (Fig. 3B depicts an image 310 from the set of pixels in the blue spectral band), the second spectral range being different from the first spectral range (paragraph [0044]); and wherein the method 
Regarding claim 3, Mercier discloses the method according to claim 1, and Mercier further discloses the act of acquiring further comprises: 
determining said data pertaining to the amount of incident light within the first spectral range for each of the plurality of data elements of the first type by detecting an amount of light being incident on a respective sensor element of a first type of an image sensor of the camera (paragraph [0038] and Fig. 3C includes the vertical spatial distribution of light 322 within the red spectral band), and/or 
determining said data pertaining to the amount of incident light within the second spectral range for each of the plurality of data elements of the second type by detecting an amount of light being incident on a respective sensor element of a second type of the image sensor of the camera (paragraph [0038] and Fig. 3C includes the vertical spatial distribution of light 324 within the blue spectral band); and 
wherein the method includes the act of determining a spatial distribution of the light within the first spectral range and the act of determining a spatial distribution of the light within the second spectral range (paragraph [0042] and Fig. 3C).
Regarding claim 6, Mercier discloses the method according to claim 1, wherein the light data set comprises a reference data element of the first type (paragraph [0037] states a set of pixels surrounding the horizon is selected, hence are used as reference data) being associated with a reference vertical angle span and a reference horizontal angle span (Fig. 2) pertaining to angles from which light from the environment is incident on the camera (Fig. 2 depicts an image 200 taken by an imaging sensor).
Regarding claim 7, Mercier discloses the method according to claim 1, wherein the light data set comprises a reference data element of the first type (paragraph [0037] states a set of 
Regarding claim 11, Mercier discloses the method according to claim 3 wherein the act of determining a spatial distribution includes the act of determining, based on one or more of the spatially resolved light data sets respectively and for each vertical angle span (Fig. 2, each pixel row has its vertical angle span), the corresponding intensity value as an average (250, Fig. 2) of the intensities corresponding to horizontal angle spans having the same vertical angle span (paragraph [0038] and Fig. 2).
Regarding claim 12, Mercier discloses the method according claim 11, wherein the determining of the average includes one or more of calculating the following: mean (250, Fig. 2 the mean is the average), median, standard deviation, and/or variance, or variation within other confidence intervals.  
Regarding claim 14, Mercier discloses the use of the method of claim 1 for preparing data for a graph for characterizing a light condition of an indoor or outdoor environment (atmospheric conditions of an outdoor environment, see Abstract), the environment may be selected from the group of: an office, a conference hall, a lecture hall, a class room, a public space, an operating theatre, a nursing home, a barn or a stable.
Regarding claim 15, Mercier discloses a device (processing device, see claim 15) arranged to spatially resolve light collected from an environment using the method of claim 1 (Fig. 8).
Regarding claim 16, Mercier discloses the method according claim 1 wherein a reference plane is a horizontal plane of the environment (paragraph [0003] states calculations are based around the horizon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of U.S. Patent Publication No. 2004/0047518 ("Tiana").
Regarding claim 4, Mercier discloses the method according to claim 1, wherein the act of collecting light comprises capturing a plurality of images of the environment (paragraph [0035]).
Mercier does not explicitly disclose that the single images of the plurality of images have one or more of the following in common: taken from the same camera position, taken in the same direction, taken using the same elevation, using the same f-stop setting, and wherein the plurality of images is used to improve one or more of the following: extension of the measurement field, the total angular range, light statistics, dynamic range.
However, Tiana discloses that the single images of the plurality of images are taken in the same direction (paragraph [0036]), and the plurality of images is used to improve extension of the measurement field and light statistics (paragraph [0035] states the intensity or luminance is corrected to produce a clearer image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to collect a plurality of images taken in the same direction as disclosed by Tiana in the 
Regarding claim 5, Mercier in view of Tiana discloses the method according to claim 4, and Tiana further discloses a first image of the plurality of images shows a first view of the environment from a first vantage point and a second image of the plurality of images shows a second view of the environment from a second vantage point, wherein the first and second views are different (paragraph [0050] states the two sensors detecting a first and second image, respectively, are positioned apart from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date to collect a plurality of images taken from different vantage points as disclosed by Tiana in the device of Mercier in order to expand the field of view and increase spatial awareness as taught, known, and predictable.
Regarding claim 13, Mercier in view of Tiana discloses the method of claim 4, and Tiana further discloses the step of stitching (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch multiple images together as disclosed by Tiana in the device of Mercier in order to create a panoramic view, create a clearer image, and increase the situational and spatial awareness as taught, known, and predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of U.S. Patent No. 7,268,925 ("Green").
Regarding claim 8, Mercier discloses the method according to claim 1, but does not disclose that the method further comprises calibrating a photon flux sensitivity or an absolute energy scale for the camera.
However, Green discloses calibrating an image sensor by calculating the photon flux sensitivity (col. 9, lines 55-65).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of U.S. Patent Publication No. 2015/0363931 ("Olczak").
Regarding claim 9, Mercier discloses the method according to claim 1, but does not disclose that the method further comprises radiometrical calibration of the camera.
However, Olczak discloses radiometrical calibration for the camera (paragraphs [0003] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use radiometrical calibration for the camera as disclosed by Olczak in the device of Mercier in order to account for atmospheric and solar conditions, as taught, known, and predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Green further in view of Olczak.
Regarding claim 10, Mercier in view of Green discloses the method according claim 8, but does not disclose that the act of calibrating further comprises photometrical calibration the camera.
However, Olczak discloses photometrical calibration for the camera [paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use photometrical calibration for the camera as disclosed by Olczak in the device of Mercier in view of Green given that only a small set of bracketed photos are needed to determine the camera’s photometric response, as taught, known, and predictable.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/Primary Examiner, Art Unit 2878